United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41365
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BENITO VASQUEZ-DE LA VEGA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-02-CR-553-ALL
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Benito Vasquez-De La Vega (“Vasquez”) pleaded guilty to

illegal reentry following deportation, a violation of 8 U.S.C.

§ 1326.   Vasquez raises two issues that he concedes are

foreclosed, but he seeks to preserve them for further review.

     Vasquez first argues that his prior conviction for

possession of a controlled substance is not an aggravated felony

under U.S.S.G. § 2L1.2(b)(1)(C) (November 1, 2001).     This

argument is foreclosed by our decision in United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41365
                                -2-

Caicedo-Cuero, 312 F.3d 697, 705-11 (5th Cir. 2002), cert.

denied, 123 S. Ct. 1948 (2003).

     Vasquez also argues that the sentencing provisions of 8

U.S.C. § 1326(b)(1) & (b)(2) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Vasquez’s argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 235, 239-47 (1998).   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.